Citation Nr: 0605857	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  00-25 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a higher initial evaluation for migraine 
headaches, currently assigned a 30 percent disability 
evaluation.

2.  Entitlement to an increased evaluation for degenerative 
joint disease of the right knee, currently assigned a 10 
percent disability evaluation.

3.  Entitlement to an increased evaluation for lumbosacral 
strain, currently assigned a 20 percent disability 
evaluation.


WITNESSES AT HEARING ON APPEAL

The appellant and his mother


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel
INTRODUCTION

The veteran served on active duty from March 1977 to March 
1981.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from January 2000 and December 2000 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.  The January 
2000 rating decision granted service connection for migraine 
headaches and assigned a 10 percent disability evaluation 
effective from May 11, 1993.  The December 2000 rating 
decision continued the 10 percent and 20 percent disability 
evaluations assigned for his degenerative joint disease of 
the right knee and lumbosacral strain, respectively.  The 
veteran appealed those decisions, and the case was referred 
to the Board for appellate review.  The Board remanded the 
case for further development in January 2004, and that 
development was completed by the Appeals Management Center.  
The case has since been returned to the Board for appellate 
review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained. 

2.  The veteran has not been shown to have migraine headaches 
with very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.

3.  The veteran has not been shown to have flexion of the 
right knee limited to 30 degrees.

4.  The veteran's lumbosacral strain has not been shown to be 
severe with listing of the whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.

5.  The veteran's lumbosacral spine is not productive of 
severe limitation of motion, forward flexion of the 
thoracolumbar spine 30 degrees or less, or of favorable 
ankylosis of the entire thoracolumbar spine.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for migraine headaches have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.4.124a, 
Diagnostic Code 8100 (2005). 

2.  The criteria for an evaluation in excess of 10 percent 
for degenerative joint disease of the right knee have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Codes 
5010, 5003, 5260 (2005). 

3.  The criteria for an evaluation in excess of 20 percent 
for lumbosacral strain have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 
4.40-4.45, 4.71a, Diagnostic Codes 5235-5243, 5292, 5295 
(2001-2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).   In this case, the RO did not provide the veteran 
with notice of the VCAA before the initial adjudication in 
this case.  However, the RO did provide the veteran with a 
letter in January 2004, which meets the notification 
requirements of the VCAA, prior to readjudicating his claims 
in an October 2005 Statement of the Case (SSOC).  Therefore, 
the Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error. 

In this regard, the Board notes that, while notice provided 
to the veteran was not given prior to the first AOJ 
adjudication of the claims, notice was provided by the AOJ 
prior to the transfer and certification of the veteran's case 
to the Board, and the content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the claims 
increased evaluations were readjudicated in a SSOC.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices, and he has taken full advantage of these 
opportunities, submitting evidence and argument over the 
years in support of his claims and testifying at a June 2003 
hearing before the Board.  Viewed in context, the furnishing 
of the VCAA notice after the decision that led to the appeal 
did not compromise "the essential fairness of the 
[adjudication]."  Mayfield v. Nicholson, 19 Vet. App. 103, 
115 (2005).  The veteran has had a "meaningful opportunity 
to participate effectively" in the processing of his claims.  
Id., at 120-21.  Therefore, with respect to the timing 
requirement for the VCAA notice, the Board concludes that to 
decide this appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In this case, the RO informed the veteran in the January 2004 
VCAA letter about the information and evidence that is 
necessary to substantiate the claims for increased 
evaluations.  Specifically, the January 2004 letter stated 
that, "To the establish entitlement to an increased 
evaluation for your service-connected disability, the 
evidence must show that your service-connected condition has 
gotten worse."  Additionally, the November 2000 and February 
2001 SOCs and the October 2005 SSOC notified the veteran of 
the reasons for the denial of his application and, in so 
doing, informed him of the evidence that was needed to 
substantiate his claims for an increased evaluation.  In 
fact, the November 2000 and February 2001 and the October 
2005 SSOC provided the veteran with the schedular criteria 
used to evaluate his service-connected migraine headaches, 
degenerative joint disease of the right knee, and lumbosacral 
strain, namely Diagnostic Codes 8100, 5003, 5010, 5237, 5257, 
5260, 5261, 5261, 5292, and 5293.

In addition, the RO notified the veteran in the VCAA letter 
about the information and evidence that VA will seek to 
provide.  In particular, the January 2004 letter indicated 
that reasonable efforts would be made to help him obtain 
evidence necessary to support his claims and that VA was 
requesting all records held by Federal agencies, including 
service medical records, military records, and VA medical 
records.  The veteran was also informed that a medical 
examination would be provided or that a medical opinion would 
be obtained if it was determined that such evidence was 
necessary to make a decision on his claims. 

The RO also informed the appellant about the information and 
evidence that he was expected to provide.  Specifically, the 
January 2004 letter notified the appellant that he must 
provide enough information about his records so that they 
could be requested from the agency or person that has them.  
The letter also requested that he complete and return the 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, if 
there were any private medical records that he would like VA 
to obtain on his behalf.  In addition, the January 2004 
letter informed the veteran that it was his responsibility to 
ensure that VA received all of the requested records that are 
not in the possession of a Federal department or agency.

Although the VCAA notice letter that was provided to the 
veteran did not specifically contain the "fourth element," 
the Board finds that the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claims.  In this regard, the RO has informed the 
appellant in the rating decision, SOCs, and SSOC of the 
reasons for the denial of his claims and, in so doing, 
informed him of the evidence that was needed to substantiate 
those claims.

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records and all available VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the veteran's claims.  In addition, the veteran was 
provided VA examinations in August 2000, November 2003, March 
2004, August 2005, and September 2005, and he was provided 
the opportunity to testify at a June 2003 hearing before the 
Board.  VA has also assisted the veteran and his 
representative throughout the course of this appeal by 
providing them with SOCs and a SSOC, which informed them of 
the laws and regulations relevant to the veteran's claims.  
For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the veteran in this case.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  
38 C.F.R. § 4.59.


I.  Migraine Headaches

The veteran contends that he is entitled to an increased 
evaluation for his migraine headaches.  More specifically, he 
claims that the current evaluation assigned for his disorder 
does not accurately reflect the severity of the 
symptomatology associated with that disability.

Background and Evidence

A December 1999 Board decision granted service connection for 
migraine headaches, and a rating decision dated in January 
2000 effectuated that grant and assigned a 10 percent 
disability evaluation effective from May 11, 1993.  A 
September 2000 rating decision continued the 10 percent 
disability evaluation, but an April 2005 rating decision 
later increased the evaluation to 30 percent effective from 
May 11, 1993.  During the pendency of the appeal, the 
veteran's 30 percent disability evaluation has remained in 
effect until the present time.

The veteran was afforded a VA examination in October 1994 
during which he reported having severe headaches three to 
four times per month.  He indicated that those headaches 
lasted several hours, and he described them as severe with 
throbbing pain around his eyes.  The veteran noted that he 
sometimes had to lie down for a while, and he indicated that 
he experienced photophobia and noise intolerance during those 
headaches, but he denied having vomiting and aura.  

The veteran was provided a VA examination in August 2000 at 
which time he indicated that his headaches were frontal and 
radiated in a global fashion.  He noted that they were 
accompanied by nausea, vomiting, phonophobia, and 
photophobia.  The veteran stated that his headaches were 
progressively worsening to the point where they occurred 
daily, and he had severe headaches two to three times per 
week.  Following a physical examination, the examiner 
diagnosed the veteran with poorly controlled headaches 
without aura.

VA medical records dated from August 2003 to January 2005 
indicate that the veteran sought treatment in February 2004 
at which time he reported having headaches two to three times 
per week.  He indicated that he was taking Zomig and 
Migranal, which did seem to help his headaches.  

The veteran was provided a VA examination in March 2004 
during which he complained of his headaches getting 
progressively worse.  He reported having three to four 
headaches per day, which each lasted approximately 15 to 20 
minutes.  He described these headaches as frontal throbbing 
with nausea, vomiting, photophobia, and phonophobia.  He 
indicated that standing and bending over made it worse.  The 
veteran stated that he averaged four to five intense 
headaches per month, but he noted that Zomig helped his 
headaches a lot, as the headaches usually went away within 10 
to 15 minutes of taking the medication.  Following a physical 
examination and diagnostic testing, the examiner commented 
that the veteran had mild functional loss secondary to his 
migraine headaches.

Law and Analysis

The veteran is currently assigned a 30 percent disability 
evaluation for his migraine headaches pursuant to 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100.  Under that diagnostic code, 
a 30 percent rating is assigned for migraines with 
characteristic prostrating attacks occurring on an average 
once a month over last several months.  A 50 percent 
disability evaluation is warranted for migraines with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic adaptability.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to an increased evaluation for his 
migraine headaches.  The medical evidence of record does not 
show the veteran to have migraines with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic adaptability.  In fact, the veteran told the 
March 2004 VA examiner that his headaches usually went away 
within 10 to 15 minutes of taking his medication, and the 
examiner commented that the veteran had only mild functional 
loss secondary to his migraine headaches.  As such, the 
veteran has not been shown to have met the criteria for a 
higher initial evaluation.  Therefore, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for a higher initial evaluation for migraine headaches.


II.  Degenerative Joint Disease of the Right Knee
      
The veteran contends that he is entitled to an increased 
evaluation for his degenerative joint disease of the right 
knee.  More specifically, he claims that the current 
evaluation assigned for his disorder does not accurately 
reflect the severity of the symptomatology associated with 
that disability.
      
      
Background and Evidence

A rating decision dated in September 1985 granted service 
connection for patellar insertional tendonitis of the right 
knee and assigned a noncompensable evaluation effective from 
May 15, 1985.  That determination was based on a review of 
service medical records as well as on the findings of a VA 
examination performed in June 1985.  Rating decisions dated 
in November 1985 and March 1994 continued the noncompensable 
evaluation, but a June 1995 rating decision increased the 
evaluation to 10 percent effective from September 14, 1993.  
Subsequent rating decisions dated in September 1997 and 
February 1999 continued that evaluation.  The veteran later 
filed a claim for an increased evaluation in September 2000, 
and the December 2000 rating decision currently on appeal 
denied that claim.  During the pendency of the appeal, the 10 
percent disability evaluation has remained in effect until 
the present time.  

The veteran was afforded a VA examination in November 2000 
during which he complained of pain, weakness, stiffness, 
swelling, heat, redness, instability, giving way, locking, 
fatigability, and lack of endurance.  He indicated that he 
experienced flare-ups with bad weather.  He denied using 
crutches, brace, cane, or corrective shoes.  A physical 
examination revealed slight evidence of painful motion, but 
there was no edema, effusion, instability, weakness, 
tenderness, redness, heat, or abnormal movement.  There was 
slight guarding of movement, and he had a very slight limp.  
The veteran had flexion of the right knee to 120 degrees and 
extension to zero degrees.  The examiner commented that his 
stability of the knee was good, and he assessed the veteran 
as having arthralgia of the right knee with no loss of 
function due to pain.

The veteran was provided another VA examination in March 2004 
at which time he complained of pain, weakness, stiffness, 
swelling, heat, redness, instability, giving way, locking, 
and abnormal motion.  He denied having drainage, and he did 
not use crutches, brace, cane, or corrective shoes.  He 
indicated that he had periods of flare-ups when he stood too 
long or kneeled.  A physical examination did not reveal any 
objective evidence of deformity, angulation, false motion, 
shortening, or intra-articular involvement.  There was no 
malunion, nonunion, loose motion, or false joint, nor was 
there any tenderness, drainage, edema, painful motion, 
weakness, redness, or heat.  The veteran's gait did show a 
very slight limp favoring his right side, but there was no 
unusual shoe wear pattern.  His right knee had flexion to 114 
degrees and extension to -2.  The examiner assessed the 
veteran as having degenerative joint disease of both knees 
with loss of function due to pain.  He also stated that the 
veteran's right knee disability probably caused weakened 
movements, excess fatigability, and incoordination, but he 
further noted that this impairment was not severe and 
commented that the pain was not visibly manifested on 
movement.  

An April 2005 rating decision granted service connection for 
limitation of extension of the right knee and assigned a 10 
percent disability evaluation effective from March 11, 2004.

The March 2004 VA examiner submitted an addendum to his 
report in September 2005 in which he noted that the veteran 
had additional functional impairment during flare-ups.  He 
stated that one would anticipate an additional loss of 15 
degrees of range of motion with swelling, and therefore, the 
veteran's right knee would have extension from zero to -2 
degrees and flexion to 97 degrees.

Law and Analysis

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  Separate 
disability ratings may be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition was not "duplicative of or overlapping 
with the symptomatology" of the other condition.  See 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General 
Counsel has stated that compensating a claimant for separate 
functional impairment under Diagnostic Code 5257 and 5003 
does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 
1, 1997).  

VA General Counsel held in VAOPGCPREC 23-97 that a veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating must be based upon additional 
disability.  When a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis.  If the veteran does 
not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.

In VAOPGCPREC 9-98, General Counsel also held that if a 
veteran has a disability rating under Diagnostic Code 5257 
for instability of the knee, and there is also X-ray evidence 
of arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59.  In addition, 
General Counsel considered a hypothetical situation in which 
a knee disability was evaluated under Diagnostic Code 5259 
that was productive of pain, tenderness, friction, 
osteoarthritis established by x-rays, and a slight loss of 
motion.  For the purposes of the hypothetical, it was assumed 
that Diagnostic Code 5259 did not involve limitation of 
motion.  Given the findings of osteoarthritis, the General 
Counsel stated that the availability of a separate evaluation 
under Diagnostic Code 5003 in light of sections 4.40, 4.45, 
4.59 must be considered.  See Lichtenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991).  Absent x-ray findings of 
arthritis, limitation of motion should be considered under 
Diagnostic Codes 5260 and 5261.  The claimant's painful 
motion may add to the actual limitation of motion so as to 
warrant a rating under Diagnostic Codes 5260 or 5261.  

The General Counsel further noted in VAOPGCPREC 9-98 that the 
removal of the semilunar cartilage may involve restriction of 
movement caused by tears and displacements of the menisci, 
but that the procedure may result in complications such as 
reflex sympathetic dystrophy, which can produce loss of 
motion.  Therefore, limitation of motion is a relevant 
consideration under Diagnostic Code 5259, and the provisions 
of 4.40, 4.45, and 4.59 must be considered.  

In addition, the VA General Counsel has held that separate 
ratings may be assigned under DC 5260 and DC 5261 for 
disability of the same joint.  VAOPGCPREC 9-2004 (September 
17, 2004).

The veteran is currently assigned a 10 percent disability 
evaluation for his degenerative joint disease of the right 
knee pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010.  
Diagnostic Code 5010 states that traumatic arthritis is to be 
rated as degenerative arthritis under Diagnostic Code 5003, 
which in turn, states that the severity of degenerative 
arthritis, established by X-ray findings, is to be rated on 
the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints affected 
which in this case would be Diagnostic Codes 5260 (limitation 
of flexion of the leg) and 5261 (limitation of extension of 
the leg).  When there is arthritis with at least some 
limitation of motion, but to a degree which would be 
noncompensable under a limitation-of- motion code, a 10 
percent rating will be assigned for each affected major joint 
or group of minor joints.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
warranted if there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups and a 20 
percent evaluation is authorized if there is X-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups and there are occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under Diagnostic Code 5260, a 10 percent disability 
evaluation is assigned when flexion is limited to 45 degrees.  
A 20 percent disability evaluation is warranted when flexion 
is limited to 30 degrees

Under Diagnostic Code 5261, a 10 percent disability 
evaluation is contemplated for extension limited to 10 
degrees.  A 20 percent disability evaluation is warranted 
when extension is limited to 15 degrees.

At the outset, the Board notes that the veteran is separately 
service-connected for limitation of extension of the right 
knee.  Separate disability ratings may only be assigned for 
distinct disabilities resulting from the same injury so long 
as the symptomatology for one condition was not "duplicative 
of or overlapping with the symptomatology" of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  As such, the veteran cannot be granted an increased 
evaluation for his degenerative joint disease of the right 
knee under Diagnostic Code 5261.

In considering the evidence of record under the laws and 
records as set forth above, the Board concludes that the 
veteran is not entitled to an increased evaluation for his 
degenerative joint disease of the right knee.  The medical 
evidence of record does not show him to have flexion limited 
to 30 degrees.  In fact, the November 2000 VA examination 
found him to have flexion to 120 degrees, and the March 2004 
VA examiner indicated that he had flexion to 114 degrees.  
During flare-ups, his flexion was only limited to 97 degrees.  
As such, the veteran has not been shown to meet the criteria 
for an evaluation in excess of 10 percent.  Therefore, the 
Board finds that an increased evaluation for the veteran's 
degenerative joint disease of the right knee is not 
warranted.

The Board has also considered the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the veteran's degenerative joint 
disease of the right knee is not warranted on the basis of 
functional loss due to pain or weakness in this case, as the 
veteran's symptoms are supported by pathology consistent with 
the assigned 10 percent rating, and no higher.  In this 
regard, the Board observes that the veteran has complained of 
pain on numerous occasions.  However, the effect of the pain 
in the veteran's right knee is contemplated in the currently 
assigned 10 percent disability evaluation under Diagnostic 
Code 5010.  Indeed, the September 2001 rating decision 
specifically contemplated this pain in its continuation of 
the 10 percent disability evaluation under Diagnostic Code 
5010.  Moreover, given the fact that the veteran does not 
meet the criteria for a compensable evaluation under 
Diagnostic Code 5260, it appears that the veteran's 10 
percent evaluation was assigned on the basis of painful 
motion pursuant to Diagnostic Code 5003.  The veteran's 
complaints do not, when viewed in conjunction with the 
medical evidence, tend to establish weakened movement, excess 
fatigability, or incoordination to the degree that would 
warrant an increased evaluation.  The Board does observe that 
the November 2000 VA examination found slight evidence of 
painful motion; however, the examiner indicated that there 
was no loss of function due to pain.  The Board also 
acknowledges that the March 2004 VA examiner assessed the 
veteran as having degenerative joint disease of both knees 
with loss of function due to pain and stated that his right 
knee disability probably caused weakened movements, excess 
fatigability, and incoordination.  However, a physical 
examination did not reveal any painful motion, and the 
examiner stated that the pain was not visibly manifested on 
movement.  Therefore, the Board finds that the preponderance 
of the evidence is against an increased evaluation for the 
veteran's degenerative joint disease of the right knee.


III.  Lumbosacral Strain

The veteran contends that he is entitled to an increased 
evaluation for his lumbosacral strain.  More specifically, he 
claims that the current evaluation assigned for his disorder 
does not accurately reflect the severity of the 
symptomatology associated with that disability.

Background and Evidence

A rating decision dated in September 1985 granted service 
connection for lumbosacral strain and assigned a 10 percent 
disability evaluation effective from May 15, 1985.  That 
determination was based on a review of the veteran's service 
medical records as well as on the findings of a VA 
examination performed in June 1985.  A rating decision dated 
in November 1985 increased the veteran's disability 
evaluation to 20 percent effective from November 20, 1985.  
Subsequent rating decision dated in March 1994, June 1995, 
September 1997, February 1999, and December 2000 continued 
that disability evaluation.  During the pendency of the 
appeal, the 20 percent disability evaluation has remained in 
effect until the present time.  

The veteran was provided a VA examination in November 2000 
during which there was very slight objective evidence of 
painful motion when he got in and out of a chair.  There was 
no spasm, weakness, or tenderness, nor were there any 
postural abnormalities.  The musculature of his back was 
good, and his knee jerks were 2+ active and equal 
bilaterally.  His lumbar spine had 29 degrees of flexion to 
the right and 30 degrees of flexion to the left as well as 
forward flexion to 100 degrees and backward extension to 30 
degrees.  An x-ray was obtained, which revealed degenerative 
changes.  The examiner assessed the veteran as having 
degenerative joint disease of the lumbosacral spine with no 
loss of function due to pain.

The veteran was afforded a VA examination in August 2005 
during which he complained of his back being stiff, but 
denied having any weakness or radiation.  He reported having 
pain and spasms in his lower back and indicated that his 
flare-ups affected him anywhere from a couple of days to a 
couple of weeks.  The veteran denied using a cane, crutches, 
walker, brace, or other orthosis.  A physical examination 
found his spine to have normal curvature and symmetry, and he 
had normal position of the head as well as normal symmetry 
and rhythm of spinal motion.  His posture was slightly 
forward bent, and his gait was limping.  The veteran had 
forward flexion to 70 degrees limited by pain, extension to 
10 degrees limited by pain, left lateral flexion from zero to 
25 degrees limited by pain, and right lateral flexion from 
zero to 20 degrees limited by pain.  His spine also had left 
and right lateral rotation from zero to 10 degrees limited by 
pain.  There was no additional limitation due to weakness, 
fatigue, or lack of endurance following repetitive use.  The 
veteran had a negative straight leg raise test, and a 
neurological examination was normal.  There was no atrophy or 
pathologic reflexes, and he had good tone, good strength, and 
normal deep tendon reflexes +2.  The examiner stated that the 
veteran had lumbar spasm present on the right paraspinous 
muscle as well as limitation of motion and pain secondary to 
the spasm of the muscle.  He indicated that there was no 
ankylosis or neurologic deformities.  The examiner also 
commented that the major functional limitation was secondary 
to pain.  

Law and Analysis

The veteran is currently assigned a 20 percent disability 
evaluation for his lumbosacral strain pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237.  The Board notes that during 
the pendency of this appeal, VA issued new schedular criteria 
for rating intervertebral disc syndrome under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293, which became effective 
September 23, 2002.  However, as there is no medical evidence 
of intervertebral disc disease related to the veteran's 
service-connected lumbar strain, such amendment is not 
relevant to the instant appeal.  VA subsequently amended the 
rating schedule again for evaluating disabilities of the 
spine, contained in 38 C.F.R. § 4.71a, which became effective 
on September 23, 2003.  The new criteria for evaluating 
service-connected spine disabilities are codified at newly 
designated 38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 
5243.  However, the Board notes that consideration under the 
revised schedular criteria should not be undertaken before 
such criteria became effective.  The effective date rule 
contained in 38 U.S.C.A. § 5110(g) prevents the application 
of a later, liberalizing law to a claim prior to the 
effective date of the liberalizing law.  That is, for any 
date prior to September 23, 2002 and September 23, 2003, 
neither the RO nor the Board could apply the revised rating 
schedule.

The veteran was notified of these regulation changes in the 
October 2005 Supplemental Statement of the Case.  Thus, the 
Board's decision to proceed in adjudicating this claim does 
not, therefore, prejudice the veteran in the disposition 
thereof.  See Bernard, 4 Vet. App. at 393-94.

Under Diagnostic Code 5295, a 20 percent disability 
evaluation is contemplated for a lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  A 40 percent 
disability evaluation is warranted for a severe lumbosacral 
strain with listing of the whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.

Further, prior to September 23, 2003, Diagnostic Code 5292 
provided for ratings based on limitation of motion of the 
lumbar spine.  When such limitation of motion is moderate, a 
20 percent rating is warranted.  When limitation of motion is 
severe, a 40 percent rating is warranted.  The maximum rating 
under Code 5292 is 40 percent.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2002).

On September 26, 2003, revisions to the VA rating schedule 
established a General Rating Formula for Diseases and 
Injuries of the Spine.  See 68 Fed. Reg. 166, 51454-51458 
(August 27, 2003).  Diagnostic Code 5237 provides that 
lumbosacral strain should be evaluated under the General 
Rating Formula for Diseases and Injuries of the Spine. 

Under the General Rating Formula for Diseases and Injuries of 
the Spine, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, a 20 
percent disability evaluation is contemplated when there is 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 6 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 30 percent evaluation is 
for assignment when there is forward flexion of the cervical 
spine 15 degrees or less; or favorable ankylosis of the 
entire cervical spine.  A 40 percent evaluation is warranted 
when there is unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (1) (2005).

Further, for VA compensation purposes, normal forward flexion 
of the cervical spine is zero to 45 degrees, extension is 
zero to 45 degrees, left and right lateral flexion are zero 
to 45 degrees, and left and right lateral rotation are zero 
to 80 degrees.  Normal forward flexion of the thoracolumbar 
spine is zero to 90 degrees, extension is 0 to 30 degrees, 
left and right lateral flexion are zero to 30 degrees, and 
left and right lateral rotation are zero to 30 degrees.  The 
normal combined range of motion range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 230 degrees.  The normal ranges of motions for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2) 
(2004). See also 38 C.F.R. § 4.71a, Plate V (2004). 

Unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following:  difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis. See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (5) (2005).  

In considering the evidence of record under Diagnostic Code 
5295, the Board concludes that the veteran is not entitled to 
an increased evaluation for his lumbosacral strain.  The 
medical evidence of record does not show the veteran to have 
listing of the whole spine to opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  In 
fact, the August 2005 VA examination revealed normal 
curvature and symmetry of the veteran's spine as well as 
normal and rhythm of spinal motion.  In addition, the 
November 2000 VA examination found the veteran's lumbar spine 
to have forward flexion to 100 degrees, and the August 2005 
VA examiner noted that he had 70 degrees of forward flexion.  

The Board does observe that an x-ray obtained in November 
2000 revealed degenerative changes of the lumbar spine.  
However, the August 2000 VA examination found the veteran to 
have lateral flexion to 29 degrees to the right and 30 
degrees to the left.  The August 2005 VA examiner also 
indicated that the veteran had left lateral flexion from zero 
to 25 degrees and right lateral flexion from zero to 20 
degrees.  Thus, the veteran's osteoarthritic changes do not 
appear to be associated with any loss of lateral motion.  As 
such, the medical evidence of record has not shown the 
veteran to have severe lumbosacral strain.  Therefore, the 
Board finds that the veteran has not met the criteria for an 
increased evaluation for his lumbosacral strain under 
Diagnostic Code 5295.  

When the evidence in this case is considered under the 
schedular criteria of Diagnostic Code 5292, the Board finds 
that the evidence of record does not establish entitlement to 
an increased evaluation for the veteran's lumbosacral strain.  
The medical evidence of record does not show the veteran have 
severe limitation of motion of the lumbar spine.  In this 
regard, the November 2000 VA examination found the veteran to 
have forward flexion to 100 degrees, backward extension to 30 
degrees, right lateral flexion to 29 degrees, and left 
lateral flexion to 30 degrees.   In addition, the August 2005 
VA examiner indicated that the veteran had forward flexion to 
70 degrees, extension to 10 degrees, left lateral flexion 
from zero to 25 degrees, right lateral flexion from zero to 
20 degrees, and left and right lateral rotation from zero to 
10 degrees.    

The Board notes that, as of 2002, there was no specific 
measure of the range of motion of the lumbar spine included 
in the regulations used to evaluate disabilities of the 
spine.  However, range of motion measurements were added with 
the September 2003 change in regulations.  See Plate V, 
38 C.F.R. § 4.71a (2004).  While the substantive change in 
regulations from September 2003 cannot be used to evaluate 
the veteran's level of disability prior to the change, the 
range of motion measurements from Plate V are instructive in 
understanding the given range of motion measurements and how 
they relate to the terms used in the earlier rating 
criteria-"slight" or "moderate."  In regards to the 
thoracolumbar spine, a full range of motion for forward 
flexion is 90 degrees, backward extension is to 30 degrees, 
left and right lateral flexion is to 30 degrees, and left and 
right rotation is to 30 degrees.  See 38 C.F.R. § 4.71a, 
Plate V (2005).  As such, the medical evidence of record has 
not demonstrated that the veteran has severe limitation of 
motion of lumbar spine.  Therefore, the Board finds that the 
veteran has not met the criteria for an increased evaluation 
under Diagnostic Code 5292.

When the evidence of record is considered under the revised 
rating schedule that became effective on September 23, 2003, 
the Board also finds that an increased evaluation is not 
warranted for the veteran's lumbosacral strain.   The 
November 2000 VA examination found the veteran to 100 degrees 
of forward flexion, and the August 2005 VA examiner indicated 
that he had forward flexion to 70 degrees.  
Although limitation of motion of the spine has been shown in 
this case, there is no evidence of ankylosis.  In fact, the 
August 2005 VA examiner specifically stated that the veteran 
did not have ankylosis.  Parenthetically, the Board notes 
that ankylosis is defined as "immobility and consolidation 
of a joint due to disease, injury, surgical procedure."  
Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 
79, 81 (1996) (Ankylosis is "stiffening or fixation of a 
joint as the result of a disease process, with fibrous or 
bony union across the joint", citing Stedman's Medical 
Dictionary 87 (25th ed. 1990)).  As such, the veteran has not 
been shown to have forward flexion of the thoracolumbar spine 
30 degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  Therefore, the Board finds that the 
veteran is not entitled to an increased evaluation for his 
lumbosacral strain under the revised rating criteria.

The Board has also considered the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the veteran's back disability is not 
warranted on the basis of functional loss due to pain or 
weakness in this case, as the veteran's symptoms are 
supported by pathology consistent with the assigned 20 
percent rating, and no higher.  In this regard, the Board 
observes that the veteran has complained of pain on numerous 
occasions.  However, the effect of the pain in the veteran's 
back is contemplated in the currently assigned 20 percent 
disability evaluation under Diagnostic Code 5237.  Indeed, 
the December 2000 rating decision specifically contemplated 
this pain and its effect on the veteran's functioning in its 
continuation of the 20 percent disability evaluation.  The 
veteran's complaints do not, when viewed in conjunction with 
the medical evidence, tend to establish weakened movement, 
excess fatigability, or incoordination to the degree that 
would warrant an increased evaluation.  Although the November 
2000 VA examination did find very slight objective evidence 
of painful motion when the veteran got in and out of a chair, 
the examiner indicated that there was no loss of function due 
to pain.  The Board also observes that the August 2005 VA 
examiner's comment that the veteran's major functional 
limitation was secondary to pain.  However, he also stated 
that there was no additional limitation due to weakness, 
fatigue, or lack of endurance following repetitive use.  
Therefore, the Board finds that the preponderance of the 
evidence is against an increased evaluation for the veteran's 
lumbosacral strain.


IV.  Conclusion

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 
38 C.F.R. § 3.321(b)(1).  In this case, however, there has 
been no showing that the veteran's service-connected migraine 
headaches, degenerative joint disease of the right knee, and 
lumbosacral strain have caused marked interference with 
employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disabilities.  The Board does 
observe that the veteran is unemployed; however, records from 
the Social Security Administration indicate that this appears 
largely due to a mental disorder and substance abuse problem.  
In fact, the Social Security Administration denied the 
veteran disability benefits and did not even mention his 
migraine headaches or right knee disability in its decision.  
In the absence of such factors, the Board finds that the 
requirements for an extraschedular evaluation for the 
veteran's service-connected migraine headaches, degenerative 
joint disease of the right knee, and lumbosacral strain under 
the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995). 







ORDER

An initial evaluation in excess of 30 percent for migraine 
headaches is denied.

An evaluation in excess of 10 percent for degenerative joint 
disease of the right knee is denied.

An evaluation in excess of 20 percent for lumbosacral strain 
is denied.





	                     
______________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


